                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 Scartelli Construction,

                          Plaintiff,                             No. 3:18-cv-1164

      v.                                                          (Judge Caputo)
 Chesapeake Building
 Components, Inc.,

                          Defendant.


                                       MEMORANDUM

       The Court considers here the Motion to Strike (Doc. 46) filed by Plaintiff

Scartelli Construction Services, Inc. (“Scartelli”) on February 25, 2019.1 Scartelli

seeks to strike certain paragraphs of the Answer and Counterclaim (Doc. 43) filed

by Defendant Chesapeake Building Components, Inc. (“Chesapeake”). The

paragraphs Scartelli seeks to strike assert that Chesapeake has the right to set off

sums paid pursuant to a magisterial action in Lackawanna County, Pennsylvania

against any sums for which Chesapeake may become liable in this case. The

magisterial action in Lackawanna County dealt with a dispute between these

parties regarding materials supplied by Chesapeake to a construction project at the

Dickson City Borough Building (“The DC Project”). While this case involves the



       1
         The Court notes that Scartelli’s Motion to Strike is duplicative of a Motion to Strike (Doc.
44) that Scartelli had filed on February 21, 2019. This Memorandum addresses both filings.
same parties, it concerns only a dispute regarding materials supplied by

Chesapeake to the North Pocono Library Project in Moscow, Lackawanna County.

      The Honorable Richard P. Conaboy presided over this case until his death on

November 9, 2018. On August 1, 2018 Judge Conaboy issued an Order (Doc. 14)

that, inter alia, struck paragraphs of Scartelli’s Complaint alluding to the Dickson

City Project as irrelevant to this case. Our review of Judge Conaboy’s Order and

the filings that preceded it persuade this Court that Judge Conaboy’s ruling was

made due to his perception that Scartelli’s Complaint sought damages only for

alleged malfeasance by Chesapeake related to the North Pocono Library Project.

This Court shares Judge Conaboy’s perception in that regard.

      The material that Scartelli now seeks to strike from Chesapeake’s Answer

and Counterclaim is the selfsame material that Judge Conaboy declared irrelevant

with respect to Scartelli’s Complaint. This material was declared irrelevant at the

request of Chesapeake (See Doc. 2 at ¶¶ 46-47). Ironically, Chesapeake now seeks

to revive discussion of the parties’ dealings incident to the Dickson City Project in

hopes that damages it paid in that matter can potentially be set off against any

damages that may be declared owing in this case. Essentially, Chesapeake seeks to

use as a shield that which it denied Scartelli the ability to use as a sword.

      Scartelli’s Motion to Strike is predicated on the law of the case. Scartelli

reasons that Judge Conaboy’s decision that discussion of the Dickson City Project



                                          -2-
in an action involving only the North Pocono Library Project was irrelevant to its

complaint also renders it irrelevant to Chesapeake’s defense. Chesapeake counters

“… to the extent Plaintiff’s North Pocono Library Project claims were, or could

have been, litigated at the Magistrate Hearing, they are barred or limited by the

doctrine of res judicata or claim preclusion, or, in the alternative, that Chesapeake

is entitled to a set off or recoupment.” (Doc. 50 at 7). Chesapeake states correctly

that “res judicata bars not only claims actually litigated in a prior action, but also

those which could have been litigated in a prior action.” Elkadrawy v. Vanguard

Group, Inc. 584 F.3d 169, 174 (3d. Cir. 2009). (Id. at 8). The Elkadrawy Court

observed that the key inquiry for application of the doctrine of res judicata is

“whether the acts complained of were the same, whether the material facts alleged

in each suit were the same, and whether the witnesses and documentation required

to prove such allegations were the same.” Citing United States v. Athlone

Industries, Inc., 746 F. 2d 977, 984 (3d. Cir. 1984).

      There are two problems with Chesapeake’s position. First, Magisterial

District Courts in Pennsylvania are not courts of record. This prevents the Court

from determining whether there is a sufficient identity of acts and issues common

to that case and the instant case. The mere fact that the cases obviously involved

different projects to be completed at different times in different locations suggests

otherwise. However, even if that were not so, an additional impediment exists.



                                          -3-
      The jurisdictional limit in Pennsylvania Magisterial District Courts confers

jurisdiction only on those civil cases in which the damages alleged amount to less

than $12,000.00. (See 42 Pa. C.S.A. § 1515 (a)(3)). Plaintiff’s Amended Complaint

in this matter seeks judgment in the amount of $131,521.36. (Doc. 15 at 16). Given

the magnitude of this claim, Plaintiff would have been prohibited from bringing it

in the Magisterial Court due to the previously discussed jurisdictional limit. Thus,

this action could not have been presented in the Magisterial Court.

      Because this Court cannot determine whether the Magisterial Court action

regarding the Dickson City Project was sufficiently similar to this action to justify

invocation of the doctrine of res judicata, because the jurisdictional threshold

governing civil actions in a Pennsylvania Magisterial Court would have prevented

the instant action from being heard there, and because our review of the record

persuades this Court that Judge Conaboy determined correctly that events related

to the Dickson City Project were irrelevant to this action for all purposes,

Plaintiff’s Motion to Strike (Doc. 46) will be granted. An Order consistent with

this determination will be filed contemporaneously.

                                               By the Court:


                                                s/A. Richard Caputo
                                               A. Richard Caputo
                                               United States District Judge

Dated: May 21, 2019

                                         -4-
